DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Teich on 6/28/2021.
Please amend the claim as follows:

 1. (Currently Amended) A method of establishing an Internet Protocol (IP) data connection between a controller and a central server, the controller configured to communicate with an elevator, escalator or autowalk, the method comprising: 
receiving, by the controller, a trigger signal from the central server during a voice call setup of a mobile communication network such that the trigger signal is received prior to completion of establishing a voice call, the controller having a subscriber identity module (SIM) card associated therewith, the SIM card being assigned a first unique identifier, the first unique identifier being accessible by the central server such that the central server transmits the trigger signal to the controller based on the first unique identifier without transmitting an IP address of the controller to the central server, 
detecting whether the trigger signal complies with at least one requirement based on a second network identifier, identifying [[of]] the central server, derived from information embedded in the trigger signal received prior to the completion of establishing the voice call, the second network identifier being a unique identifier, and the detecting compliance including comparing the unique identifier received from the central server with information stored in a memory accessible to the controller, and 
establishing the IP data connection between the controller and the central server in response to the trigger signal complying with the at least one requirement. 
2. (Cancelled) 
3. (Cancelled) 
4. (Currently Amended) The method of claim 1, wherein the establishing comprises: 
establishing a Packet Data Protocol (PDP) context connection by, 
transmitting a PDP activation request message from the controller to a first network node residing in the mobile communication network, 
receiving an active PDP context accept message from the first network node after establishment of a communication channel between the first network node and a second network node in the mobile communication network, and 
establishing the IP data connection with the central server based on [[an]] the IP address of the central server. 
5. (Previously Presented) The method of claim 4, further comprising: 
obtaining the IP address of the central server from a memory accessible to the controller in response to the trigger signal complying with the at least one requirement. 
6. (Currently Amended) A controller of an elevator, escalator or autowalk, the controller comprising: 
at least one memory; and 
at least one processor configured to execute computer program code stored in the at least one memory to configure the controller to, 
the controller having a subscriber identity module (SIM) card associated therewith, the SIM card being assigned a 
first unique identifier, the first unique identifier being accessible by the central server such that the central server transmits the trigger signal to the controller based on the first unique identifier without transmitting an IP address of the controller to the central server, 
detect whether the trigger signal complies with at least one requirement based on a second network identifier, identifying [[of]] the central server, derived from information embedded in the trigger signal received prior to the completion of establishing the voice call, the second network identifier being a unique identifier, and the processor configured to detect compliance by comparing the unique identifier received from the central server with information stored in a memory accessible to the controller, and 
establish an Internet Protocol (IP) data connection between the controller and the central server in response to the trigger signal complying with the at least one requirement. 
7. (Cancelled) 
8. (Cancelled) 
9. (Currently Amended) The controller of claim 6, wherein the controller is configured to establish the IP data connection by, 
transmitting a PDP activation request message from the controller to a first network node residing in the mobile communication network, 
receiving an active PDP context accept message from the first network node after establishment of a communication channel between the first network node and a second network node in the mobile communication network, and 
the IP address of the central server. 
10. (Previously Presented) The controller of claim 9, wherein the controller is further configured to obtain the IP address of the central server from the at least one in response to the trigger signal complying with the at least one requirement. 
11. (Cancelled) 
12. (Cancelled) 
13. (Cancelled) 
14. (Currently Amended) The method of claim [[12]] 1, wherein the receiving receives the trigger signal via a voice call setup request message from the central server based on the first unique identifier. 
15. (Currently Amended) The method of claim [[12]] 1, wherein the establishing establishes the IP data connection to the central server based on an IP address of the central server rather than the central server establishing the IP data connection with the controller based on the IP address of the controller. 
16. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Currently Amended) The controller of claim [[18]] 6, wherein the central server transmits the trigger signal via a voice call setup request message to the controller based on the first unique identifier. 
21. (Currently Amended) The controller of claim [[18]] 6, wherein the controller is configured to establish the IP data connection to the central server based on an IP address of the central server rather 
22. (Cancelled)

Allowable Subject Matter
Claims 1, 4-6, 9-10, 14-15, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants amendments, i.e., “the controller having a subscriber identity module (SIM) card associated therewith, the SIM card being assigned a first unique identifier, the first unique identifier being accessible by the central server such that the central server transmits the trigger signal to the controller based on the first unique identifier without transmitting an IP address of the controller to the central server” where the controller is configured to communicate to an elevator, escalator or autowalk  in combination with the other limitations filed via Examiners Amendment have overcome the prior arts of record.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Shan et al US (20140269779) teaches Machine to Machine (M2M) communication (also referred to as "machine-type communications" or "MTC") may be used in a variety of areas. M2M communication may use a device such as a sensor or meter to collect data which may be relayed through a network (e.g., wireless, wired, or hybrid), as part of a trigger request or in response to a trigger request, to an application that translates the data into meaningful information. In the area of security, M2M communication may be used in surveillance systems, in backup of telephone landlines, in the control of physical accesses (e.g. to buildings), and in car/driver security. In the area of payment systems, M2M communication may be used in point of sales, vending machines, customer loyalty applications, and gaming machines. In the area of remote maintenance/control, M2M communication 
Breau et al US (8,630,283) teaches a system and methods for providing voice over internet protocol (VoIP) applications. VoIP applications may provide optional or supplemental services to standard VoIP communications, for example to a VoIP call between two parties. For example, in an embodiment, when a user of a first VoIP phone is engaged in a conversation with a user of a second VoIP phone, the user of the first VoIP phone may trigger activation of a background mood music VoIP application that inserts a selected audio into the VoIP stream transported to the first VoIP phone and into the VoIP stream transported to the second VoIP phone, so that both users may hear a pleasant and soothing music theme as a non-disruptive background to their conversation. In some contexts, a VoIP application may be referred to as a VoIPLet.
Celik et al US (20190130442) teaches a event trigger occurs, this could include a phone call event, an SMS event, or an IP event when a mobile user navigates to or away from a specific website. Subsequently, the MaXapp server is informed of the event at stage 410. The mobile network could inform the MaXapp platform via an API, webservice, email, file transfer, or SMS notification. Unique identifying information about the mobile subscriber is passed to the MaXapp platform in stage 415. This information could include the mobile subscriber's MSISDN (Mobile Station International Subscriber Directory Number), often referred to as an OA (Originating Address) in the embodiment where a phone call is placed or an SMS is sent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478